Case 7:20-cr-00021-CS Document 57 Filed 06/21/21 Page 1of 3

SUSSMAN & ASSOCIATES
- Attorneys at Law -

 

LEGAL ASSISTANT

MICHAEL H. SUSSMAN 1 Railroad Ave. - Suite 3
JONATHAN R. GOLDMAN P.O. Box 1005 SARAH OSBORNE
Goshen, New York 10924 CHRISTOPHER D. WATKINS

of Counsel

 

(845) 294-3991
Fax: (845) 294-1623
sussman @frontiernet.net

June 21, 2021

Hon. Cathy Seibel

United States District Court - SDNY
300 Quarropas Street

White Plains, Ny 10601

Re: U.S. v. Thomas, 20 Cr. 21 (CS)

Dear Judge Seibel,

[represent Grafton Thomas and write in response to the government’s letter dated June
17, 2021. There are two issues: first, whether the state of domicile, New York, has been
consulted and refused to assume responsibility for the hospitalization of Mr. Thomas before the
BOP has initiated civil commitment proceedings in Missouri. As I read 18 U.S.C. sec. 4246(d),
itis quite clear that this is necessary: “the court shall commit the person to the custody of the
Attorney General. The Attorney General shall release the person to the appropriate official of
the State in which the person is domiciled or was tried if such State will assume responsibility
for his custody, care, and treatment.” “If, notwithstanding such efforts, neither such State will
assume such responsibility, the Attorney General shall hospitalize.the person for treatment in a

suitable facility, until—

 

(1)such a State will assume such responsibility; or

(2)the person’s mental condition is such that his release, or his conditional release under a
prescribed regimen of medical, psychiatric, or psychological care or treatment would not create a
substantial risk of bodily injury to another person or serious damage to property of another;

whichever is earlier. The Attorney General shall continue periodically to exert all reasonable
efforts to cause such a State to assume such responsibility for the person’s custody, care, and

treatment.
~Trémain concemed that substantial éfforts be made to committ my client in the State of
New York, not in Missouri where he has no ties whatsoever. Considering the pending state
Case 7:20-cr-00021-CS Document 57 Filed 06/21/21 Page 2 of 3

charges, it is frankly inconceivable that the State of New York would not wish to be responsible
for the care and custody of Mr. Thomas.

Second, the criminal charges should now be dismissed, not held in abeyance as the

ago TTA

(e)Discharge.— When the director of the facility in which a person is hospitalized pursuant to
subsection (d) determines that the person has recovered from his mental disease or defect to such
an extent that his release would no longer create a substantial risk of bodily injury to another
person or serious damage to property of another, he shall promptly file a certificate to that effect
with the clerk of the court that ordered the commitment. The clerk shall send a copy of the
certificate to the person’s counsel and to the attorney for the Government. The court shall order
the discharge of the person or, on the motion of the attorney for the Government or on its own
motion, shall hold a hearing, conducted pursuant to the provisions of section 4247(d), to
determine whether he should be released. If, after the hearing, the court finds by a preponderance
of the evidence that the person has recovered from his mental disease or defect to such an extent
that—

(1)his release would no longer create a substantial risk of bodily injury to another person or
serious damage to property of another, the court shall order that he be immediately discharged;

or

(2)his conditional release under a prescribed regimen of medical, psychiatric, or psychological
care or treatment would no longer create a substantial risk of bodily injury to another person or
serious damage to property of another, the court shall—

(A)order that he be conditionally discharged under a prescribed regimen of medical, psychiatric,
or psychological care or treatment that has been prepared for him, that has been certified to the
court as appropriate by the director of the facility in which he is committed, and that has been
found by the court to be appropriate; and

(B)order, as an explicit condition of release, that he comply with the prescribed regimen of
medical, psychiatric, or psychological care or treatment.

The court at any time may, after a hearing employing the same criteria, modify or eliminate the
regimen of medical, psychiatric, or psychological care or treatment.”

This statute does not contemplate the resuscitation of criminal charges if the director of
the hospital and the court determine that Mr. Thomas no longer creates a risk of substantial
bodily injury to himself or another person or serious damage to the property of another. I do not
undersiand the government io be making any such claim. My client is not pending trial as trial

has been determined to be impossible due to his mental incapacity.
Case 7:20-cr-00021-CS Document 57 Filed 06/21/21 Page 3 of 3

United States v. McAfee, No. 18 Cr. 425 JFK), 2021 WL 106268, at *3 (S.D.N.Y. Jan.
12, 2021) is materially distinguishable. There is no need for my client to continue to face
criminal charges as a means of invoking the provisions of the Bail Reform Act which would
allow the court to impose prudent conditions on a person who has been declared mentally
incompetent but then found not to be a danger to society. In such an instance, 18 U.S.C. section
4246 does not empower either the releasing hospital director or the court to impose conditions
upon the defendant’s release and, if the indictment is still pending, the district court may use the
Bail Reform Act as a basis for so proceeding. Our case is distinguishable: the defendant has
been deemed dangerous and, therefore, should his condition ever change, 18 U.S.C. section
4246(e) provides the court with the authority to impose any discharge conditions it deems
necessary. In this context, there is no reason to maintain the indictment upon a finding that
defendant is mentally incompetent.

ae

Yours respe ry,
Michael H. Sussman

ec: All counsel of record
